Exhibit 10.1

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is made to be effective
as of the 1st day of March, 2015 (“Effective Date”), by and between I-10 EC
CORRIDOR #2 LIMITED PARTNERSHIP, a Delaware limited partnership (“Landlord”),
and CARBO CERAMICS INC., a Delaware corporation (“Tenant”), with reference to
the following:

A. Landlord and Tenant entered into that certain Office Lease dated as of
January 20, 2009 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of January 15, 2010 (the “First Amendment”), by and
between Landlord and Tenant (the Original Lease, as amended by the First
Amendment, is hereinafter referred to as the “Lease”), for the lease of certain
premises (the “Premises”) known as Suite 300 consisting of approximately 27,259
rentable square feet in the building located at 575 North Dairy Ashford,
Houston, Texas, and commonly known and identified as Energy Center II, as more
particularly described in the Lease.

B. Landlord and Tenant desire by this Second Amendment to amend the Lease in
order to (i) extend the Lease Term, (ii) provide for a revised Base Rent, and
(iii) further amend, modify and supplement the Lease as set forth herein.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference), for the mutual promises contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Lease. Unless the context
clearly indicates otherwise, all references to the “Lease” in the Lease and in
this Second Amendment shall hereinafter be deemed to refer to the Lease, as
amended hereby.

2. Extension of Lease Term. Landlord and Tenant acknowledge that the Lease Term
is scheduled to expire on June 30, 2016. Notwithstanding anything to the
contrary contained in the Lease, Landlord and Tenant agree that the Lease Term
is hereby extended for a period of one hundred twenty (120) complete calendar
months (the “Extension Term”) commencing on July 1, 2016 (the “Extension Term
Commencement Date”) and ending on June 30, 2026, unless sooner terminated in
accordance with the terms of the Lease. Landlord and Tenant acknowledge and
agree that Tenant shall have no right or option to extend or otherwise renew the
Lease Term beyond the Extension Term; accordingly, Section 2 of the Rider to
Lease attached to the Original Lease and Section 6 of the First Amendment are
hereby deleted and of no further force or effect. In addition, any reference in
the Lease to the “Lease Term” or words of similar import shall mean the Lease
Term together with the Extension Term, unless the context clearly indicates
otherwise, and any reference in the Lease to the “Expiration Date” or words of
similar import shall mean June 30, 2026, unless the context clearly indicates
otherwise.

3. Base Rent for Extension Term. Notwithstanding anything to the contrary
contained in the Lease, and in addition to all other amounts due and payable by
Tenant in connection with the Lease to be paid in the manner specified therein,
including, without



--------------------------------------------------------------------------------

limitation, Tenant’s Proportionate Share of Operating Expenses, and amounts due
in connection with Tenant’s indemnification, insurance, maintenance, repair,
utility, service and parking obligations, Tenant shall, commencing on the
Extension Term Commencement Date, pay in the manner specified in the Lease, Base
Rent for the Premises as follows:

 

Period

   Annual Base Rent      Monthly Base Rent  

7/1/16 – 6/30/17

   $ 688,289.76       $ 57,357.48   

7/1/17 – 6/30/18

   $ 701,919.24       $ 58,493.27   

7/1/18 – 6/30/19

   $ 715,548.72       $ 59,629.06   

7/1/19 – 6/30/20

   $ 729,178.20       $ 60,764.85   

7/1/20 – 6/30/21

   $ 742,807.80       $ 61,900.65   

7/1/21 – 6/30/22

   $ 756,437.28       $ 63,036.44   

7/1/22 – 6/30/23

   $ 770,066.76       $ 64,172.23   

7/1/23 – 6/30/24

   $ 783,696.24       $ 65,308.02   

7/1/24 – 6/30/25

   $ 797,325.72       $ 66,443.81   

7/1/25 – 6/30/26

   $ 810,955.20       $ 67,579.60   

4. Tenant Improvements. Tenant shall be entitled to a one-time improvement
allowance (the “Extension Term Allowance”) in the amount of up to $490,662.00
(i.e., $18.00 per rentable square foot of the Premises) to be used for costs
reasonably related to the design and construction of Tenant’s improvements that
are to be permanently affixed to the Premises (collectively, the “Tenant
Improvements”). Notwithstanding anything to the contrary contained herein,
Tenant must request payment of all or any portion of the Extension Term
Allowance, provide all documentation required under this Section below and
satisfy all conditions set forth in this Section below on or before December 31,
2016 or the Extension Term Allowance, or such portion thereof, shall be deemed
waived with no further obligation by Landlord with respect thereto. In no event
shall Landlord be obligated to make disbursements pursuant to this Section 4 in
a total amount that exceeds the Extension Term Allowance or at any time Tenant
is in default under the Lease, and in no event shall Tenant be entitled to any
excess, credit, deduction or offset against Rent for any unused portion of the
Extension Term Allowance. Tenant shall be responsible for and shall pay all
costs of the Tenant Improvements in excess of the Extension Term Allowance. All
Tenant Improvements shall be deemed Landlord’s property under the terms of the
Lease. Tenant’s choice of architect/space planner, contractor(s) and
subcontractor(s) shall be subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld, conditioned or delayed. Prior to
commencement of construction of any Tenant Improvements, Tenant shall provide
Landlord with (i) plans and specifications for Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed, and
(ii) copies of the bids for the Tenant Improvements from all of Tenant’s
contractors and subcontractors. All Tenant Improvements shall be constructed in
accordance with such plans and specifications approved by Landlord, using
materials and finishes comparable to the materials and finishes currently in the
Premises, and shall be performed and completed in compliance with all laws, free
of liens and without any claims for unpaid bills for material, labor or
supplies. Landlord’s review of any plans and specifications as set forth in this
Section shall be for its sole purpose and shall not imply Landlord’s review of
the same, or obligate Landlord to review the same, for quality, design,
compliance with law or other like matters (accordingly, notwithstanding that any
plans and specifications are reviewed by Landlord or its space planner,
architect, engineers and consultants, and notwithstanding any advice or
assistance that may be

 

-2



--------------------------------------------------------------------------------

rendered to Tenant by Landlord or Landlord’s space planner, architect, engineers
and consultants, Landlord shall have no liability whatsoever in connection
therewith and shall not be responsible for any omissions or errors contained in
such plans and specifications). Tenant or its general contractor shall carry
“Builder’s All Risk” or “Installation Floater” insurance in a commercially
reasonable amount covering the construction of the Tenant Improvements, it being
understood and agreed that the Tenant Improvements shall be insured by Tenant
pursuant to the Lease immediately upon completion thereof. Such insurance shall
include such extended coverage endorsements as may be reasonably required by
Landlord. Tenant’s contractor(s) and subcontractor(s) shall be licensed and
carry worker’s compensation insurance covering all of their respective
employees, and shall also carry commercial general liability insurance,
including property damage, all with commercially reasonable limits in form and
with companies as are reasonably approved by Landlord. Tenant’s contractor(s)
and subcontractor(s) shall submit to Landlord a Certificate of Insurance naming
Landlord, Landlord’s property management company and any other parties
designated by Landlord as additional insureds. Tenant shall furnish to Landlord
executed construction permits, evidence reasonably satisfactory to Landlord of
final inspections of the Tenant Improvements of any governmental agencies having
jurisdiction over the Premises, and such invoices, certifications, affidavits,
lien releases, and other documentation as Landlord may reasonably request, to be
assured, to Landlord’s reasonable satisfaction, that the Tenant Improvements
have been completed in compliance with laws and in accordance with the plans and
specifications approved by Landlord and have been paid for by Tenant. Tenant
shall pay (which payment may be in the form of a credit against the Extension
Term Allowance) a construction coordination fee (the “Landlord Coordination
Fee”) to Landlord in an amount equal to the product of (i) one percent (1%) and
(ii) an amount equal to the total actual cost of the Tenant Improvements.
Landlord shall pay the Extension Term Allowance as follows:

Not more than once in any thirty (30) day period during the construction of the
Tenant Improvements, Tenant shall deliver to Landlord: (i) a request for payment
of the amounts due to Tenant’s contractors and vendors, in a form reasonably
acceptable to Landlord, showing a schedule, by subtrade, of the percentage of
completion of the Tenant Improvements, detailing the portion of the work
completed and the portion not completed (the “Payment Request”); (ii) invoices
from all of Tenant’s contractors and vendors for labor rendered and materials
delivered to the Premises that reflect costs included in the Payment Request;
(iii) executed conditional (with respect to the work that is the subject of the
Payment Request in question) or unconditional (with respect to the work that is
the subject of the immediately prior Payment Request) mechanics lien releases
from all such contractors and vendors in a form reasonably acceptable to
Landlord; and (iv) all other information reasonably requested by Landlord. The
Payment Request shall be deemed Tenant’s acceptance and approval of the work
furnished and/or the materials supplied as set forth in such Payment Request.
Within thirty (30) days of Landlord’s receipt of the items set forth in
subsections (i) through (iv) above Landlord shall deliver, after payment of the
Landlord Coordination Fee, a check to Tenant in payment of the lesser of:
(A) the amounts so requested by Tenant, less a ten percent (10%) retention (the
aggregate amount of such retentions to be known as the “Final Retention”), or
(B) the balance of any remaining available portion of the Extension Term
Allowance (not including the Final Retention), as applicable, provided that
(a) Landlord does not dispute any Payment Request based on non-compliance of any
work with the approved plans and specifications or due to any substandard work,
or for any other reason, and (b) an Event of Default is not occurring. If
Landlord

 

-3



--------------------------------------------------------------------------------

withholds payment pursuant to (b) above, Landlord shall promptly make such
payment to Tenant if, and only if, Tenant cures such Event of Default.
Landlord’s payment of such amounts shall not be deemed Landlord’s approval or
acceptance of the work furnished or materials supplied as set forth in any
Payment Request.

Subject to the foregoing, a check for the Final Retention payable to Tenant
shall be delivered by Landlord to Tenant following the completion of
construction of the Tenant Improvements, provided that (i) Tenant delivers to
Landlord properly executed unconditional mechanics lien releases for all
portions of the Tenant Improvements for which Tenant has not previously
delivered an unconditional mechanics lien release in a form reasonably
acceptable to Landlord, (ii) Landlord has determined that no substandard work
exists which adversely affects the Building systems, the structure or exterior
appearance of the Building, or any other tenant’s use of such other tenant’s
leased premises in the Building, (iii) Tenant’s architect delivers to Landlord a
certificate, in a form reasonably acceptable to Landlord, certifying that the
construction of the Tenant Improvements has been substantially completed,
(iv) Tenant delivers a copy of Tenant’s recorded, valid “Notice of Completion,”
and (v) no Event of Default is occurring.

Tenant hereby acknowledges that Tenant will be performing the Tenant Improvement
work during the Term, and Tenant shall not be entitled to any abatement or
reduction of Rent in connection with such work or to any change in the Extension
Term Commencement Date, nor shall any such work be deemed an eviction, actual or
constructive, of Tenant. In the event Tenant elects to construct or install the
Tenant Improvements, Tenant shall prosecute such construction or installation
continuously and diligently to completion as soon as reasonably possible. The
rights granted under this Section are personal to the Named Tenant and shall not
be applicable to any other Tenant, assignee, subtenant or other transferee or
successor.

5. Landlord Termination Option. Notwithstanding any contrary provision in the
Lease and in addition to any other right of termination that Landlord may have
under the Lease, if Worley (as defined below) either (A) desires to lease all or
any portion of the Premises from Landlord effective as of a date that is on or
after July 1, 2021, or (B) has elected, prior to the Termination Notice Date, to
surrender to Landlord at least thirty-five percent (35%) of rentable square
footage of the premises leased under the Worley Lease, then Landlord shall have
the right to terminate the Lease by giving Tenant written notice thereof no
later than July 15, 2020 (“Termination Notice Date”), in which case such
termination shall be effective as of June 30, 2021. As used herein, “Worley”
shall mean the tenant leasing space in the Building pursuant to that certain
Office Lease dated December 23, 2008 by and between Landlord, as landlord, and
WorleyParsons Group Inc., as tenant, as thereafter amended (the “Worley Lease”).

6. Right of First Refusal; Preferential Right to Lease. Effective as of the date
of this Second Amendment, Sections 3 and 4 of the Rider to Lease attached to the
Original Lease shall be null and void and of no further force or effect.

7. Parking. Notwithstanding anything to the contrary in the Lease, during the
Extension Term, the Parking Spaces shall be free of charge.

 

-4



--------------------------------------------------------------------------------

8. Utility and Energy Usage. If necessary in connection with any obligation of
Landlord to comply with LEED requirements or any energy usage disclosure law,
then, within thirty (30) days of Landlord’s request, Tenant shall provide to
Landlord all requested information regarding Tenant’s utility and energy usage
at the Premises during the Lease Term that is in then in Tenant’s possession,
without Tenant having to prepare any reports or conduct any studies to provide
such information (which requested information may include number of computers
used in the Premises, operating hours, number of employees per shift and other
similar information). Tenant acknowledges that such information may be disclosed
to third parties, including governmental agencies and current, potential or
future mortgagees and/or prospective purchasers. Tenant’s obligation to provide
the foregoing with respect to any period of time during the Lease Term shall
survive the expiration or earlier termination of the Lease for one (1) year.

9. Attorneys’ Fees. Should either party institute any action or proceeding to
enforce or interpret the Lease or any provision hereof, for damages by reason of
any alleged breach of the Lease or of any provision hereof, or for a declaration
of rights hereunder, the prevailing party in any such action or proceeding shall
be awarded from the other party all costs and expenses, including, without
limitation, attorneys’ and other fees, reasonably incurred in good faith by the
prevailing party in connection with such action or proceeding. The term
“attorneys’ and other fees” shall mean and include reasonable attorneys’ fees,
accountants fees, expert witness fees and any and all consultants and other
similar fees incurred in connection with the action or proceeding and
preparations therefor. The term “action or proceeding” shall mean and include
actions, proceedings, suits, arbitrations, appeals and other similar
proceedings.

10. Intentionally Omitted.

11. Indemnification. Effective as of the date of this Second Amendment, Sections
10(A), and 10(B) of the Original Lease shall be modified as follows, in order to
comply with applicable law: (i) to address the “express negligence” doctrine by
adding a new parenthetical at the end of Section 10(B); and (ii) Sections 10(A)
and 10(B) (as modified in subsection (i)) are set forth below in bold, all
capital font. Effective as of the date of this Second Amendment, Section 10(D)
of the Original Lease is also modified such that the new subsection (D) below
shall replace the existing subsection (D).

“(A) RELEASE. EXCEPT TO THE EXTENT CAUSED BY THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF, OR VIOLATION OF LAW BY, OR DUE TO THE DEFAULT UNDER THIS LEASE
BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD BY, LANDLORD OR ITS AGENTS,
EMPLOYEES OR CONTRACTORS, BUT SUBJECT TO THE PROVISIONS SET FORTH IN SECTION
9(B)(5) ABOVE, TENANT HEREBY RELEASES LANDLORD, ITS BENEFICIARIES, MORTGAGEES,
STOCKHOLDERS, AGENTS (INCLUDING, WITHOUT LIMITATION, MANAGEMENT AGENTS),
PARTNERS, OFFICERS, SERVANTS AND EMPLOYEES, AND THEIR RESPECTIVE AGENTS,
PARTNERS, OFFICERS, SERVANTS AND EMPLOYEES (“RELATED PARTIES”), FROM AND WAIVES
ALL CLAIMS FOR DAMAGES TO PERSON OR PROPERTY SUSTAINED BY TENANT, RESULTING
DIRECTLY OR INDIRECTLY FROM FIRE OR OTHER CASUALTY, ANY EXISTING OR FUTURE
CONDITION, DEFECT,

 

-5



--------------------------------------------------------------------------------

MATTER OR THING IN THE PREMISES, THE BUILDING (INCLUDING THE ASSOCIATED COMMON
AREAS), OR FROM ANY EQUIPMENT OR APPURTENANCE THEREIN, OR FROM ANY ACCIDENT IN
OR ABOUT THE BUILDING (INCLUDING THE ASSOCIATED COMMON AREAS), OR FROM ANY ACT
OF NEGLECT OF ANY THIRD PARTY TENANT OR OCCUPANT OF THE BUILDING OR OF ANY OTHER
THIRD PARTY.

(B) TENANT’ S INDEMNIFICATION. EXCEPT TO THE EXTENT CAUSED BY THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF OR DUE TO THE DEFAULT UNDER THIS LEASE BEYOND ANY
APPLICABLE NOTICE AND CURE PERIOD, BY LANDLORD OR ITS AGENTS, EMPLOYEES OR
CONTRACTORS, BUT SUBJECT TO THE PROVISIONS SET FORTH IN SECTION 9(B)(5) ABOVE,
TENANT AGREES TO HOLD HARMLESS AND INDEMNIFY LANDLORD AND LANDLORD’S RELATED
PARTIES FROM AND AGAINST CLAIMS AND LIABILITIES, INCLUDING REASONABLE ATTORNEYS’
FEES, (i) FOR INJURIES TO ALL PERSONS AND DAMAGE TO OR THEFT OR MISAPPROPRIATION
OR LOSS OF PROPERTY (EXCLUDING THE BUILDING OR ANY EQUIPMENT OR APPURTENANCE
THEREIN BELONGING TO LANDLORD) OCCURRING IN THE PREMISES ARISING FROM TENANT’S
OCCUPANCY OF THE PREMISES OR THE CONDUCT OF ITS BUSINESS, OR FROM ANY ACTIVITY,
WORK, OR THING DONE, PERMITTED OR SUFFERED BY TENANT, ITS EMPLOYEES, AGENTS,
GUESTS OR INVITEES IN THE PREMISES, (ii) THE NEGLIGENCE OF TENANT OR ITS AGENTS,
EMPLOYEES OR CONTRACTORS, OR (iii) FROM ANY BREACH OR DEFAULT ON THE PART OF
TENANT IN THE PERFORMANCE OF ANY COVENANT OR AGREEMENT ON THE PART OF TENANT TO
BE PERFORMED PURSUANT TO THE TERMS OF THIS LEASE BEYOND THE EXPIRATION OF
APPLICABLE NOTICE OR CURE PERIODS (AND TENANT SPECIFICALLY AGREES THAT, SUBJECT
TO SECTION 33.001 OF THE TEXAS CIVIL PRACTICE AND REMEDIES CODE AS OF THE
EFFECTIVE DATE, AND OTHER SIMILAR LIMITATIONS UNDER APPLICABLE LAW, TENANT’S
INDEMNIFICATION OBLIGATION IN THE FOREGOING SHALL APPLY WHERE LANDLORD IS FOUND
TO HAVE BEEN CONTRIBUTORILY NEGLIGENT; PROVIDED, HOWEVER, IN NO EVENT SHALL
TENANT BE OBLIGATED TO INDEMNIFY LANDLORD FOR ANY DAMAGES ATTRIBUTABLE OR
RELATED TO LANDLORD’S NEGLIGENCE). BY WAY OF EXAMPLE, IN THE EVENT TENANT WERE
DEEMED TO BE SIXTY PERCENT (60%) LIABLE AND LANDLORD FORTY PERCENT (40%) LIABLE
UNDER THIS PROVISION, TENANT WOULD INDEMNIFY LANDLORD FOR ITS SIXTY PERCENT
(60%) CONTRIBUTORY LIABILITY.

(D) LANDLORD’S INDEMNIFICATION. SUBJECT TO THE PROVISIONS SET FORTH IN SECTION
9(B)(5) ABOVE, AND TO THE EXTENT NOT DUE TO THE NEGLIGENCE OR WILLFUL MISCONDUCT
OF TENANT OR ITS AGENTS, EMPLOYEES OR CONTRACTORS, LANDLORD AGREES TO INDEMNIFY,
DEFEND AND HOLD TENANT AND ITS OFFICERS,

 

-6



--------------------------------------------------------------------------------

DIRECTORS, PARTNERS, EMPLOYEES, AGENTS AND CONTRACTORS HARMLESS FROM AND AGAINST
ALL LIABILITIES, LOSSES, DEMANDS, ACTIONS, EXPENSES OR CLAIMS, INCLUDING
ATTORNEYS’ FEES AND COURT COSTS FOR INJURY TO OR DEATH OF ANY PERSON OR FOR
DAMAGE TO ANY PROPERTY TO THE EXTENT SUCH ARE DETERMINED TO BE CAUSED BY (I) THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD, ITS AGENTS, EMPLOYEES, OR
CONTRACTORS IN OR ABOUT THE PREMISES OR BUILDING, OR (II) THE BREACH BY LANDLORD
OF THIS LEASE BEYOND ANY APPLICABLE NOTICE AND CURE PERIOD (AND LANDLORD
SPECIFICALLY AGREES THAT, SUBJECT TO SECTION 33.001 OF THE TEXAS CIVIL PRACTICE
AND REMEDIES CODE AS OF THE EFFECTIVE DATE, AND OTHER SIMILAR LIMITATIONS UNDER
APPLICABLE LAW, LANDLORD’S INDEMNIFICATION OBLIGATION IN THE FOREGOING SHALL
APPLY WHERE TENANT IS FOUND TO HAVE BEEN CONTRIBUTORILY NEGLIGENT; PROVIDED,
HOWEVER, IN NO EVENT SHALL LANDLORD BE OBLIGATED TO INDEMNIFY TENANT FOR ANY
DAMAGES ATTRIBUTABLE OR RELATED TO TENANT’S NEGLIGENCE).”

12. Condition of Premises. Tenant acknowledges that (a) it has been occupying
and continues to occupy the Premises, (b) it is familiar with the condition of
the Premises, (c) subject to the construction of the Tenant Improvements and
payment of the Extension Term Allowance in accordance with the terms of this
Second Amendment, it accepts the Premises in its “as-is, where-is and with all
faults” condition without improvement or allowance, and (d) Landlord has made no
representation or warranty regarding the condition of the Premises or the
suitability thereof for Tenant’s business.

13. Tenant’s Estoppel. Tenant hereby certifies and acknowledges that, as of the
date of the mutual execution of this Second Amendment, (a) to Tenant’s actual
knowledge, Landlord is not in default in any respect under the Lease; (b) to
Tenant’s actual knowledge, Tenant does not have any defenses to its obligations
under the Lease; (c) there are no offsets against Rent; (d) Landlord is not
holding any security deposit in connection with the Lease; and (e) Landlord has
completed all improvements and paid all allowances required to be constructed or
paid by Landlord in accordance with the terms of the Lease, subject to
construction of the Tenant Improvements and payment of the Extension Term
Allowance in accordance with the terms of this Second Amendment. Tenant
acknowledges and agrees that: (i) the representations herein set forth
constitute a material consideration to Landlord in entering into this Second
Amendment; (ii) such representations are being made by Tenant for purposes of
inducing Landlord to enter into this Second Amendment; and (iii) Landlord is
relying on such representations in entering into this Second Amendment.

14. Confidentiality. Landlord and Tenant hereby agree to keep the terms of the
Lease and this Second Amendment and the negotiation of the Lease and this Second
Amendment confidential, and neither party shall disseminate or disclose such
information to third parties except each party’s financial, legal and space
planning advisors and consultants in connection with the negotiation and
documentation of this Second Amendment. Notwithstanding the foregoing, Tenant
shall be permitted to disclose this Second Amendment and its terms as required
by applicable law, rule or regulation, including the rules and regulations of
the United States Securities and Exchange Commission.

 

-7



--------------------------------------------------------------------------------

15. Notices. Until such time as Landlord delivers written notice to Tenant of
any change to any such address in accordance with the Lease, Landlord’s
addresses for notices under the Lease shall be as follows:

 

To Landlord:

I-10 EC CORRIDOR #2 LIMITED PARTNERSHIP

c/o American Realty Advisors

801 North Brand Blvd., Suite 800

Glendale, California 91203

Attention: Stanley Iezman

16. Entire Agreement. This Second Amendment contains the entire agreement and
understanding between the parties concerning the subject matter of this Second
Amendment and supersedes all prior agreements, terms, understandings,
conditions, representations and warranties, whether written or oral, concerning
the matters that are the subject of this Second Amendment. Wherever possible,
each term of this Second Amendment shall be interpreted in such a manner as to
be valid under applicable laws, rules, regulations and court authority, but if,
notwithstanding the foregoing, any term of this Second Amendment is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining terms of this Second Amendment shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.

17. Brokers. Except with respect to CBRE, Inc. and Savills Studley, the brokers
involved in this Second Amendment, Tenant hereby represents and warrants to
Landlord that Tenant has not entered into any agreement or taken any other
action that might result in any obligation on the part of Landlord or Tenant to
pay any brokerage commission, finder’s fee or other compensation with respect to
this Second Amendment, and Tenant agrees to protect, defend, indemnify and hold
Landlord harmless from and against any and all actions, adjudications, awards,
causes of action, claims, costs, damages, demands, expenses (including, without
limitation, attorneys’ fees and costs and court costs), fees, fines,
forfeitures, injuries, judgments, liabilities, liens, losses, obligations,
orders, penalties, proceedings, stop notices and suits (collectively, “Claims”)
in any way arising or resulting from or in connection with or related to any
breach or inaccuracy of such representation and warranty. All references in this
Second Amendment to Landlord’s “attorneys’ fees” shall mean and refer to all of
Landlord’s fees and costs for attorneys, including in-house attorneys.

18. OFAC Compliance. Landlord and Tenant acknowledge and agree that
Section 20(I) of the Original Lease contains certain representations concerning
compliance with regulations promulgated by the Office of Foreign Asset Control
of the United States Treasury Department. Tenant hereby confirms such
representations as of the date of this Second Amendment.

19. Intentionally Omitted.

 

-8



--------------------------------------------------------------------------------

20. Intentionally Omitted.

21. Ratification. Landlord and Tenant hereby ratify and confirm their respective
rights and obligations under the Lease. Except as specifically herein amended,
the Lease is and shall remain in full force and effect according to the terms
thereof. In the event of any conflict between the terms of the Lease and the
terms of this Second Amendment, the terms of this Second Amendment shall
control.

22. Headings. The headings to sections of this Second Amendment are for
convenient reference only and shall not be used in interpreting this Second
Amendment.

23. Counterparts. This Second Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement. This Second Amendment may be executed by a party’s
signature transmitted by facsimile (“fax”) or email, and copies of this Second
Amendment executed and delivered by means of faxed or emailed copies of
signatures shall have the same force and effect as copies hereof executed and
delivered with original wet signatures. All parties hereto may rely upon faxed
or emailed signatures as if such signatures were original wet signatures. Any
party executing and delivering this Second Amendment by fax or email shall
promptly thereafter deliver a counterpart signature page of this Second
Amendment containing said party’s original signature. All parties hereto agree
that a faxed or emailed signature page may be introduced into evidence in any
proceeding arising out of or related to this Second Amendment as if it were an
original wet signature page.

[Signature Page Follows]

 

-9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused their duly authorized
representatives to execute this Second Amendment as of the date first above
written.

 

LANDLORD:

I-10 EC CORRIDOR #2 LIMITED PARTNERSHIP,

a Delaware limited partnership

By:     SVF ENERGY CENTER HOUSTON, LLC, a Delaware limited liability company,
Its General Partner By: FIRST FIDUCIARY REALTY ADVISORS, INC., a California
corporation, its Manager

 

By:

/s/ Paul Vacheron

Name:

Paul Vacheron

Title:

Managing Director, Asset Management

Date:

3/11/15

 

TENANT:

CARBO CERAMICS INC.,

a Delaware corporation

By:

/s/ Gary A. Kolstad

Name: Gary A. Kolstad Title: Chief Executive Officer By:

/s/ Ernesto Bautista III

Name: Ernesto Bautista III Title: Chief Financial Officer Date:

February 13, 2015

 

-10